                          UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 APEX PHYSICAL THERAPY, LLC,

               Plaintiff,

        v.                                         Case No. 3:17-cv-00119-JPG-MAB

 ZACHARY BALL, TODD LINEBARGER,
 and ADVANCED PHYSICAL THERAPY,
 LLC,

               Defendants.
                                                    Consolidated with:

 ZACHARY BALL, TODD LINEBARGER,
 and ADVANCED PHYSICAL THERAPY,
 LLC,

               Plaintiffs,                         Case No. 3:17-cv-00746-JPG-MAB

        v.

 APEX PHYSICAL THERAPY, LLC,

               Defendant.

                                      JUDGMENT
       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that this matter is DISMISSED WITH

PREJUDICE.

DATED: February 12, 2019

                                                 MARGARET M. ROBERTIE,
                                                 Clerk of Court

                                                 BY:     s/Tina Gray
                                                         Deputy Clerk
Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
